Citation Nr: 1546267	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bronchial asthma and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Such files include a copy of the Veteran's representative's October 2015 Written Brief Presentation and VA treatment records dated through September 2015.  The remaining documents are either duplicative of the documents contained in the paper claims file or are irrelevant to the issue currently on appeal.  While the Agency of Original Jurisdiction (AOJ) has not considered such VA treatment records, they do not pertain to the Veteran's claimed respiratory disorder.  Furthermore, as the Veteran's reopened claim is being remand, the AOJ will have the opportunity to readjudicate such issue based on the entirety of the evidence.

The reopened claim for service connection for bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final June 1969 rating decision, service connection for bronchial asthma was denied.

2.  Evidence associated with the record since the final June 1969 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bronchial asthma.


CONCLUSIONS OF LAW

1. The June 1969 rating decision that denied service connection for bronchial asthma is final.  38 U.S.C.A. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bronchial asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bronchial asthma is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bronchial asthma was originally denied in a rating decision issued in June 1969.  At such time, the RO considered the Veteran's service treatment records.  The RO noted that the Veteran's service treatment records, to specifically include a medical board report, indicated that his diagnosed condition of recurrent asthmatic bronchitis existed prior to service and there was no evidence showing that it was aggravated by service.  As such, the RO denied the Veteran's claim.

In June 1969, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for bronchial asthma was received until March 2010, when VA received his application to reopen his claim for service connection for bronchial asthma.  Therefore, the June 1969 rating decision is final.  38 U.S.C.A. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bronchial asthma was received prior to the expiration of the appeal period stemming from the June 1969 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In March 2010, the Veteran filed his request to reopen his claim of entitlement to service connection for bronchial asthma.  In support of such claim, the Veteran submitted a February 2010 letter from his private physician who opined that the Veteran was diagnosed with recurrent asthmatic bronchitis, and that, after reviewing the Veteran's service treatment records, it was his opinion that the condition did not exist prior to service, and that the disability was more likely than not a result of his military service.  Other pertinent evidence added to the record since the June 1969 rating decision includes the Veteran's Social Security Administration (SSA) records, VA treatment records, and an October 2010 VA examination addressing the nature and etiology of the Veteran's recurrent asthmatic bronchitis.  Finally, the record also contains the Veteran's and his representative's lay statements concerning his claim.  As the aforementioned evidence was not previously considered by the RO in the June 1969 rating decision, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bronchial asthma.  In this regard, the February 2010 medical opinion of the Veteran's private physician states that the Veteran's disability did not preexist his military service and relates such directly to his military service.  Thus, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for bronchial asthma.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bronchial asthma is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that service connection for bronchial asthma, or recurrent asthmatic bronchitis, is warranted as it was directly related to his military service.  Specifically, the Veteran argues that such did not preexist his military service, and that service connection is warranted on a direct basis.  See April 2011 statement. 

The Board finds that a remand is necessary as the medical evidence of record is inadequate to decide the Veteran's claim.

As noted in the decision above, in June 1969, the RO determined that the Veteran's bronchial asthma preexisted his military service and that there was no evidence showing that that condition was aggravated by his military service.  The RO based this conclusion on a May 1968 medical board report that found that the Veteran's recurrent asthmatic bronchitis existed prior to his military service and was of a sufficient severity so as to preclude him from the performance of his full duty.  Ultimately, the report recommended that the Veteran be medically discharged from service, which was accomplished in July 1968.  In this regard, the Board notes that the Veteran was hospitalized in April 1968 with a diagnosis of right lower lobe pneumonia, which was revised to recurrent asthmatic bronchitis in May 1968.  At the time of his admission, the Veteran reported a history of having frequent colds, sometimes with associated wheezing, and having been hospitalized with pneumonia for three weeks at age six.  It was further noted that the Veteran reported smoking a package of cigarettes a day.  Thus, the issue of whether the Veteran was sound at service entrance, or whether the Veteran's suffered from a preexisting disability has been raised.  

Under pertinent law and regulations, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  When no preexisting condition is noted upon entry, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  If the presumption of soundness applies, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id. at 1096; 38 U.S.C.A. § 1111.

On the Veteran's June 1967 enlistment Report of Medical History, he indicated that he was had pneumonia when he was six years old, but denied asthma or any other respiratory problems.  The Veteran's June 1967 entrance examination is negative for any notation of a pre-existing respiratory disorder, other than the Veteran's self-report of having pneumonia in the first grade, and his lungs and chest were normal upon clinical evaluation.  Additionally, a chest X-ray taken at such time was negative.  

The Veteran underwent a VA examination in October 2010 to address the nature and etiology of his recurrent asthmatic bronchitis.  The examiner noted that, when the Veteran was in training, he was hospitalized for 42 days for pneumonia.  When he was discharged from the hospital, he was diagnosed with recurring asthmatic bronchitis.  The examiner noted the May 1968 medical board report's conclusion that the Veteran's recurrent asthmatic bronchitis preexisted his military service.  Following an examination of the Veteran, the examiner opined that recurrent asthmatic bronchitis was not caused by or aggravated by his military service.  The examiner reasoned that the evidence submitted by the Veteran did not show that asthmatic bronchitis was not present prior to the Veteran's enlistment.

Although the October 2010 examiner concluded that the Veteran's recurrent asthmatic bronchitis preexisted his military service, the examiner failed to address whether the Veteran's recurrent asthmatic bronchitis disorder clearly and unmistakably preexisted service and was not aggravated by service, and the opinion is therefore inadequate to address the issue at hand.

Additionally, the Board notes that, while the February 2010 opinion from the Veteran's private physician offered a positive opinion as to whether the Veteran's recurrent asthmatic bronchitis preexisted his military service and whether it was directly related to his military service, the physician failed to provide any rationale to support his ultimate conclusion.  Instead, the physician merely noted that he reviewed the Veteran's service treatment records.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given that the Veteran was presumed sound upon entrance, and that no medical opinion currently of record adequately addresses whether the Veteran's recurrent asthmatic bronchitis clearly and unmistakably preexisted service and was not aggravated by service, the Board finds that an addendum opinion is necessary to address such matter.   

Finally, although the current record contains private treatment records concerning the Veteran's recurrent asthmatic bronchitis, additional records may exist that have not already been associated with the claims file.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provided that has treated him for his recurrent asthmatic bronchitis.  If the Veteran responds, such identified record should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the October 2010 examination.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the October 2010 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the full record, the examiner must offer an opinion on the following questions:

(A)  Clarify whether the Veteran has bronchial asthma or recurrent asthmatic bronchitis.  

(B)  Did the Veteran's bronchial asthma or recurrent asthmatic bronchitis, however it is diagnosed, clearly and unmistakably pre-exist the Veteran's active duty service?

(i)  If so, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service?  

If there was an increase in the severity of the Veteran's disorder, was such increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder is the result of the Veteran's active duty service, to include his in-service hospitalization for bronchial asthma?

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include the Veteran's service treatment records and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


